Citation Nr: 0006079	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a July 17, 1992 rating decision denying service 
connection for right ear hearing loss is final.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  In a July 17, 1992 rating decision, the Philadelphia, 
Pennsylvania VARO denied service connection for right ear 
hearing loss; the veteran was informed of this decision in 
the same month but did not submit any response prior to 
September 1997.

2.  The evidence submitted since the July 1992 rating 
decision is new but does not bear directly and substantially 
on the question of whether a current right ear hearing loss 
was incurred either in service or within one year following 
service.  


CONCLUSIONS OF LAW

1.  The July 17, 1992 rating decision denying service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the July 1992 rating decision is 
not new and material, and the veteran's claim for service 
connection for right ear hearing loss has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for right ear hearing loss in a July 1992 rating 
decision on the basis that right ear hearing loss was not 
incurred either in service or within one year following 
service.  See 38 U.S.CA. §§ 1110, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Of record at the time of this 
determination were service medical records.  These records 
essentially document that the veteran had a congenital left 
ear hearing loss on preinduction examination in October 1952.  
His right ear hearing was reported to be normal.  He was 
given an H3 profile at that time.  During service, he 
complained once in February 1953 that he had had some 
deafness in the right ear one recent morning, but that his 
hearing had subsequently returned in that ear; he again 
reported that he had always been deaf in the left ear.  He 
reportedly was "reprofiled" to H2 at that time.  In April 
1953, the veteran complained, in pertinent part, of 
occasional pain and aching associated with the right ear; at 
that time, he indicated that he had had these symptoms for at 
least one year.  He reported that ENT consult had not 
revealed any right ear pathology.  Spoken voice testing 
conducted during the veteran's December 1954 transfer 
examination showed right ear hearing of 15/15.  Further, 
post-service audiological examinations from July and 
September of 1963 resulted in a diagnosis of bilateral 
perceptive deafness.  See also 38 C.F.R. § 3.385 (1999) 
(hearing loss is a considered a disability when a pure tone 
threshold of 40 is shown at one or more of the 500, 1000, 
2000, 3000, or 4000 Hertz levels).

The veteran was informed of this denial in July 1992, but no 
further submissions were received from him until September 
1997, when his current claim was received by the RO.  As the 
veteran did not submit a timely Notice of Disagreement with 
the July 1992 decision, that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the July 1992 rating decision.

The additional evidence includes a June 1998 VA audiological 
evaluation report and several lay submissions, including the 
veteran's September 1997 claim, his June 1998 Notice of 
Disagreement, and his July 1998 Substantive Appeal.  The 
Board observes that the June 1998 VA audiological evaluation 
report indicates pure tone thresholds in excess of 40 
decibels at the 3000 and 4000 Hertz levels, thus confirming a 
current right ear hearing loss disability under 38 C.F.R. 
§ 3.385 (1999).  However, as noted above, records contained 
in the claims file prior to the July 1992 rating decision 
also confirmed a right ear hearing loss disability under this 
regulation, and the June 1998 report contains no commentary 
regarding the etiology of this disorder.  As such, this 
report is essentially cumulative of prior evidence and does 
not bear directly and substantially on the question of 
etiology at issue in this case.  The report, therefore, is 
not so significant that it must be considered in determining 
the merits of the veteran's previously denied claim.

With regard to the veteran's lay submissions, the Board 
recognizes that he has argued that his current right ear 
hearing loss was incurred as a result of service.  The 
veteran, however, has not been shown to possess the medical 
expertise necessary to render a competent opinion regarding 
medical causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  While the Board observes that, in his July 1998 
Substantive Appeal, the veteran described a VA audiological 
examination at the Phillipsburg, New Jersey VA Medical Center 
within one year following his discharge from service, the 
RO's subsequent efforts to obtain corresponding medical 
records from that facility proved unsuccessful.

In conclusion, the Board finds that the July 17, 1992 rating 
decision denying service connection for right ear hearing 
loss is final.  Subsequent to that decision, the veteran has 
submitted new evidence, notably the June 1998 VA audiological 
evaluation report.  However, this evidence does not bear 
directly and substantially on the question of whether a 
current right ear hearing loss was incurred either in service 
or within one year following service.  By itself or in 
connection with evidence previously assembled, this evidence 
is not "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999).  Therefore, the Board concludes that the 
veteran has not submitted new and material evidence to reopen 
his previously denied claim for service connection for right 
ear hearing loss.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veteran's claim for service connection for right ear hearing 
loss.  As indicated above, the RO's efforts to obtain the 
report of the post-service VA audiological examination 
described by the veteran proved unsuccessful.  As such, there 
is no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application for the claimed benefit.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997). 



ORDER

The July 17, 1992 rating decision denying service connection 
for right ear hearing loss is found to be final and the 
appeal with regard to this matter is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right ear 
hearing loss has not been reopened and the appeal with 
respect to this issue is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

